Order affirmed, without costs of these appeals *771to any party. All concur except McCurn, P. J., who dissents and votes for reversal and dismissal of the proceeding. (Cross appeals from an order of Brie Special Term directing defendants to transmit to the Board of Elections an abstract of Local Law No. 2 of the Local Laws of 1959 of the City of Buffalo for submission to referendum, but dismissing petitioner’s supplemental petition.) Present — McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.